Citation Nr: 9911781	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-07 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.  
The veteran, who had active service from March 1970 until 
December 1971, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

In December 1997 the Board remanded the case to the RO for 
additional development, and following completion of much of 
the development requested, the case was returned to the Board 
for appellate review.  The Board believes that the 
development accomplished by the RO pursuant to the December 
1997 remand is sufficient for an equitable resolution of the 
veteran's claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to stressful incidents while 
serving in Vietnam.  

3.  The veteran has been diagnosed as having PTSD as a result 
of stressful incidents he was exposed to while in Vietnam.


CONCLUSION OF LAW

PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  Id.  

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat with 
the enemy, but the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
that corroborates the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran contends that while in Vietnam he was exposed to 
stressful incidents that have subsequently led to the 
development of PTSD.  In particular, the veteran has related 
that the base to which he was assigned in Vietnam came under 
enemy rocket and mortar attacks and that he witnessed 
individuals being killed and wounded, including individuals 
by the name of Steverson, Smith and O'Neil.  The record 
reflects that the veteran has been diagnosed as having PTSD 
as a result of the stressors he has related, including most 
recently following a July 1998 VA examination.  As such, the 
Board believes that the only question left for resolution on 
appeal is whether any of the stressful incidents related by 
the veteran has been verified by the evidence of record.

At this point, the Board would observe that the record 
reflects less than complete or thorough attempts to verify 
the death or wounding of the individuals identified by the 
veteran.  Nevertheless, information received in September 
1996 from the U.S. Army and Joint Services Environmental 
Support Group (ESG) (renamed the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) indicate that the 
base to which the veteran was assigned while in Vietnam came 
under small arms, mortar and rocket attack on more than one 
occasion while the veteran was assigned to his unit at that 
base.  

Of particular interest are the veteran's assignments with 
Headquarters Battery and B Battery of the 1st Battalion, 
28th Artillery as an ammo handler between 24 October 1970 and 
12 June 1971.  Supporting information enclosed with the 
September 1996 letter from ESG indicates that the veteran's 
unit was assigned to Chu Lai during that time frame.  
Operational reports--lessons learned indicate that on 
30 November 1970 Chu Lai Combat Base came under enemy rocket 
attack resulting in seven U.S. personnel being killed in 
action, four U.S. personnel being wounded in action and three 
Vietnamese civilians being wounded in action, as well as the 
destruction of a dispensary.  On February 2, 1971, the base 
came under enemy rocket attacks resulting in three U.S. 
personnel being wounded in action and one Vietnamese civilian 
being wounded in action.  On March 23, 1971, Chu Lai received 
an attack consisting of 12 mortar rounds resulting in one 
U.S. personnel being wounded in action.  

Based on this information, it would appear that the veteran's 
contention that he came under enemy mortar and rocket attack 
has been substantiated, at least in part, and at the very 
least creates a reasonable doubt as to whether the veteran 
was exposed to stressful incidents which could cause PTSD.  
Since VA examiners have diagnosed the veteran as having PTSD 
as a result of mortar and rocket attacks, as well as the 
death and wounding of individuals while the veteran was in 
Vietnam the Board believes, with resolution of all reasonable 
doubt in the veteran's favor, that there is a basis for 
granting service connection for PTSD.  Accordingly, service 
connection for PTSD is established.


ORDER

Service connection for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

